Sd-9Z61L-A0-8L ‘ON @SED “SSEW “CG Ul JEPIC 2ADE}01g 0} J9eIqns

$Z€Z00000-3-LIT-D4S-d0dd3a
$Z£0000-3-DDIWNdf-D4S

OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

BI % I j * San Francisco, CA 94111
6 kul Tel: (415) 248-2200

 

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

€0Z0000SWdr

Month End Closing Method: FIFO

What’s In This Statement

FIM@N Chal SUMIMALY.. 20. ss see ssecesseeeesesses soesesne aves eecanonsseneesanesesaseae se D
THE AMVONA FUND, LP
225 CEDAR HILL STREET
Transaction Detalil..scscvssssssssessmsncas cesses sessesssasessessasvevsseevavvaseD SUITE 200
MARLBOROUGH MA 01752-5900

Your Portfolio HOIINGS.... ccs ssescssecseeecerecsnssnecssessmseests tesa sateneveeee4

Trades Executed Pending Settlement..........0:.usesesssecsece 10

YOUL MCSSAQCS vou sssesssseseceseeeses nesses secsncsseatseerencenensessnsesesseecen DT

Market Value of Your Portfolio

Your Portfolio at a Glance

CLEARING AGENT: J.P. MORGAN CLEARING CORP

THE AMVONA FUND, LP

STATEMENT PERIOD
May 31 - June 30,2014

ACCOUNT NUMBER

LAST STATEMENT May 30, 2014

 

3 CHASE METROTECH CENTER, BROOKLYN, NY 11245 SPC This summary is for informational purposes only. It is not intended as a tax document.
<« This statement should be retained for your records. See reverse side for important information.
S8d-9Z64b1L-AD-B1 ‘ON @SED “SSeW “CU! J9PIC 8AI}09}01q4 0} JOSIGnS

8Z€200000-3-LITD3S-dOwdd3
8Z£0000°3-DDINdi-94S

OFFICE SERVICING YOUR ACCOUNT

600 Montgomery St.
San Francisco, CA 94111

Yn + x
B 1 i G * L LC Tel: (415) 248-2200

 

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

90Z0000SWdr

   

4 of 12

Your Portfolio Holdings

CASH & MONEY MARKET FUNDS

   

LIGAND PHARMACEUTICALS INC ——«LGND  SHRT i (ws:t~«~«é«~CA;«CATI

   

62.2900

 

THE AMVONA FUND, LP

STATEMENT PERIOD
May 31 - June 30,2014

ACCOUNT NUMBER

LAST STATEMENT May 30, 2014

 

  

"4,016,335
S8d-9Z64b1L-AD-B1 ‘ON @SED “SSeW “CU! J9PIC 8AI}09}01q4 0} JOSIGnS

6Z€Z200000-3-LIT-D4S-d0udd3
6Z£0000-3-DDINdi-94S

BTIG, LLC

OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

San Francisco, CA 94111

Tel: (415) 248-2200

 

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

20c0000SWdr

  

5 of 12

Your Portfolio Holdings (continued)

Transaction Detail

Equities & Options

     
   

{Continued)

THE AMVONA FUND, LP

STATEMENT PERIOD
May 31 - June 30,2014

ACCOUNT NUMBER

LAST STATEMENT May 30, 2014

 

INVESTMENT ACTIVITY

SETTLEMENT — TRADE

DATE DATE TRANSACTION DESCRIPTION SYMIBOLICUSIP QUANTITY PRICE DEBIT AMOUNT CREDIT AOU
06/03/14 05/29/14 SOLD LIGAND PHARMACEUTICALS INC LGND 4,500 67.26610 302,657.01

AVG PRICE SHOWN-DETAILS ON REQ
BIIG Ticket Charge

on the trade is the Broker Fee
SHORT .

BRK ALIAS:BEST
SAd-9Z6b1L-AD-B1L ‘ON BSED “SSeW “q Ul J9p1E 9AI}99}01g 0} JOalqns

0€€700000-3-LITDAS-dOud3
0€£0000-3-D9INdi-D4S

OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

San Francisco, CA 94111

Tel: (415) 248-2200

BTIG, LLC

 

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

80Z0000SWdr

6 of 12

Transaction Detail (continued)

INVESTMENT ACTIVITY (Continued)

SETTLEMENT TRADE
DATE DATE TRANSACTION DESCRIPTION SYMIBOLICUSIP
06/04/14 05/30/14 SOLD LIGAND PHARMACEUTICALS INC LGND

AVG PRICE SHOWN-DETAILS ON REQ

BIIG Ticket Charge

on the trade is the Broker Fee

SHORT

BRK ALIAS:BEST

LIGAND PHARMACEUTICALS INC LGND
AVG PRICE SHOWN-DETAILS ON REQ

BIIG Ticket Charge

on the trade is the Broker Fee

SHORT .

BRK ALIAS:BEST

LIGAND PHARMACEUTICALS INC LGND
AVG PRICE SHOWN-DETAILS ON REQ

BIIG Ticket Charge

on the trade is the Broker Fee

SHORT,

BRK ALIAS:BEST

06/05/14 06/02/14 SOLD

06/09/14 06/04/14 SOLD

LIGAND PHARMACEUTICALS INC LGND
AVG PRICE SHOWN-DETAILS ON REQ

BIIG licket Charge

on the trade is the Broker Fee

SHORT,

BRK ALIAS:BEST

06/10/14 06/05/14 SOLD |

06/18/14 06/13/14 SOLD LIGAND PHARMACEUTICALS INC LGND
AVG PRICE SHOWN-DETAILS ON REQ

BIIG Ticket Charge

on the trade is the Broker Fee

SHORT

BRK ALIAS:BEST

QUANTITY
-5,000

-5,000

-5,000

-10,000

-5,000

PRICE
67,60000

68.21000

67.50020

'68.42920

66.70880

THE AMVONA FUND, LP

STATEMENT PERIOD
May 31 - June 30,201

ACCOUNT NUMBER

LAST STATEMENT

DEBIT AMOUNT

4

May 30, 2014

c

REDIT AMOUNT
337,955.03

341,004.96

337,456.04

 

684,201.87

333,499.12
OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

BI % I j * San Francisco, CA 94111
6 kul Tel: (415) 248-2200

THE AMVONA FUND, LP

 

Sd-9Z61L-A0-8L ‘ON @SED “SSEW “CG Ul JEPIC 2ADE}01g 0} J9eIqns

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

60Z0000SWdr

L€€Z00000-3-LIT-D3S-d0wdd3

L€£0000-3-DDINdi-D4S

7 of 12

STATEMENT PERIOD
May 31 - June 30,2014

ACCOUNT NUMBER

Transaction Detail (continued)

 

LAST STATEMENT May 30, 2014

INVESTMENT ACTIVITY (Continued)
SETTLEMENT TRADE
DATE DATE TRANSACTION DESCRIPTION SYMIBOLICUSIP QUANTITY PRICE DEBIT AMOUNT CREDIT AMOUNT
06/19/14 06/16/14 SOLD LIGAND PHARMACEUTICALS INC LGND -20,000 68.71620 1,374,143.62

AVG PRICE SHOWN-DETAILS ON REQ

BTIG Ticket Charge

on the trade is the Broker Fee

SHORT

BRK ALIAS:BEST
06/24/14 06/19/14 BOUGHT LIGAND PHARMACEUTICALS INC LGND 4,050 65,68730 266,063.95

AVG PRICE SHOWN-DETAILS ON REQ
BIIG Ticket Charge

on the trade is the Broker Fee
COVER SHORT.

BRK ALIAS:BEST

DIVIDENDS / INTEREST/ OTHER INCOME

DIVIDENDS

DATE DESCRIPTION SYMBOL/CUSIP QUANTITY 4 DEBIT AMOUNT CREDIT AMOUNT

 
BTIG, LLC

What’s In This Statement

FINANCIAl SUMMALY.......2.sseseseseeesesesensnseeeecesesnstecneeeseesesesnesnestenes
YOUF POFtfOliO HOIGINGS............ceeseseesecseseseseeseeseneeseseeseseeeeseeen see
TFANSACTION Detail 2.0.2... cecesnseeseesessneeseses ceesseesesseeseeeeesseeessesseene
Trades Executed Pending Settle ent............scesssscseceeseseeseeeeeee

YOUS M@SSQQES........scseecsesesnesecenceseeseseessseseeeesteseesesncenseneeeeseaneee

Your Portfolio at a Glance

OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

San Francisco, CA 94111

Tel: (415) 248-2200

THE AMVONA FUND, LP
225 CEDAR HILL STREET
5 SUITE 200
MARLBOROUGH MA 01752-5900

10

Market Value of Your

Month End Closing Method: FIFO

Portfolio

THE AMVONA FUND, LP

STATEMENT PERIOD
July 1 —July 31, 2014

ACCOUNT _NUMBER

LAST STATEMENT June 30, 2014

 

CLEARING AGENT: J.P. MORGAN CLEARING CORP.
3 CHASE METROTECH CENTER, BROOKLYN, NY 11245

SIPC This summary is for informational

‘ This statement should be retained for your records.

purposes only. It is not intended as a tax document.

See reverse side for important information.
BTIG, LLC

4 of 12

Your Portfolio Holdings

CASH & MONEY MARKET FUNDS

LIGAND PHARMACEUTICALS INC

LGND

OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

San Francisco, CA 94111

Tel: (415) 248-2200

SHRT —65,556

49.1700

—3,223,389

THE AMVONA FUND, LP

STATEMENT PERIOD
July 1 —July 31, 2014

ACCOUNT _NUMBER

LAST STATEMENT June 30, 2014

 
OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

BTIG LLC San Francisco, CA 94111
9 Tel: (415) 248-2200

6 of 12

Transaction Detail (continued)

THE AMVONA FUND, LP

STATEMENT PERIOD
July 1 —July 31, 2014

ACCOUNT _NUMBER

 

 

 

LAST STATEMENT June 30, 2014
INVESTMENT ACTIVITY = (Continued)
SETTLEMENT TRADE
DATE DATE TRANSACTION DESCRIPTION SYMBOL/CUSIP QUANTITY PRICE DEBIT AMOUNT CREDIT AMOUNT
07/09/14 07/03/14 SOLD LIGAND PHARMACEUTICALS INC LGND —1,078 64.95970 70,000.01

AVG PRICE SHOWN—DETAILS ON REQ
BTIG Ticket Charge

on the trade is the Broker Fee
SHORT.

BRK ALIAS:BEST

 

DIVIDENDS / INTEREST / OTHER INCOME
DIVIDENDS

DESCRIPTION SYMBOL/CUSIP

RATE($) DEBIT AMOUNT CREDIT AMOUNT

 
Sd-9Z61L-A0-8L ‘ON @SED “SSEW “CG Ul JEPIC 2ADE}01g 0} J9eIqns

6£2Z200000-3-LIT?D3S-d0udd3
6€Z0000°3-D9INdi-94S

OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

BI % I j * San Francisco, CA 94111
6 kul Tel: (415) 248-2200

 

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

LE LOOOOSIWNdr

Month End Closing Method: FIFO

What’s In This Statement

FIM@N Chal SUMIMALY.. 20. ss see ssecesseeeesesses soesesne aves eecanonsseneesanesesaseae se D
THE AMVONA FUND, LP
225 CEDAR HILL STREET
Transaction Detaiil..s..ccsssssssssessmsnsassecseseesessesssscassessasvevsseeevanva se SUITE 200
MARLBOROUGH MA 01752-5900

Your Portfolio HOIINGS.... ccs ssescssecseeecerecsnssnecssessmseests tesa sateneveeee4

Trades Executed Pending Settlement..........0:.usesesssecsece 10

YOUL MCSSAQCS vou sssesssseseceseeeses nesses secsncsseatseerencenensessnsesesseecen DT

Market Value of Your Portfolio

Your Portfolio at a Glance

CLEARING AGENT: J.P. MORGAN CLEARING CORP

THE AMVONA FUND, LP

STATEMENT PERIOD
August 1 - August 29,2014

ACCOUNT NUMBER

LAST STATEMENT July 31, 2014

 

3 CHASE METROTECH CENTER, BROOKLYN, NY 11245 SPC This summary is for informational purposes only. It is not intended as a tax document.
<« This statement should be retained for your records. See reverse side for important information.
S8d-9Z64b1L-AD-B1 ‘ON @SED “SSeW “CU! J9PIC 8AI}09}01q4 0} JOSIGnS

€¥2Z00000-3-LIT:D3S-dOwdd3
€¥Z0000-3-D9INdl[-D4S

OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

San Francisco, CA 94111

Tel: (415) 248-2200

BTIG, LLC

 

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

SE LOODOSWdr

 

5 of 11

Your Portfolio Holdings (continued)

Equities & Options (Continued)

ACCT
DESCRIPTION SYMBOL/CUSIP TYPE QUANTITY

LIGAND PHARMACEUTICALS = INC LGND SHRT -31,507

   

52.0400

MARKET
VALUE

1,639,624

   

ESTIMATED
ANNUAL INCOME

ESTIMATED
YIELD (%)

THE AMVONA FUND, LP

STATEMENT PERIOD
August 1 - August 29,2014

ACCOUNT NUMBER

LAST STATEMENT July 31, 2014

 
S8d-9Z64b1L-AD-B1 ‘ON @SED “SSeW “CU! J9PIC 8AI}09}01q4 0} JOSIGnS

¥b2Z00000-3-LIT-D3S-dOwdd3
vbZ0000-3-D9DINdf-D4S

BTIG, LLC

OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

San Francisco, CA 94111

Tel: (415) 248-2200

 

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

9ELOOD0SWdr

6 of 11

Transaction Detail

INVESTMENT ACTIVITY

SETTLEMENT TRADE
DATE DATE TRANSACTION

08/07/14 08/04/14 SOLD

08/27/14 08/22/14 BOUGHT

DESCRIPTION SYMBO! CUSIP

LIGAND PHARMACEUTICALS INC LGND
AVG PRICE SHOWN-DETAILS ON REQ

BIIG Ticket Charge

on the trade is the Broker Fee

SHORT .

BRK ALIAS:BEST

LIGAND PHARMACEUTICALS INC
AVG PRICE SHOWN-DETAILS ON REQ
BIIG Ticket Charge

on the trade is the Broker Fee
COVER SHORT.

BRK ALIAS:BEST

QUANTITY

 

-180

30,729

THE AMVONA FUND, LP

STATEMENT PERIOD
August 1 - August 29,2014

ACCOUNT NUMBER

LAST STATEMENT July 31, 2014

DEBIT AMOUNT CREDIT AMOUNT

9,891.48

   

1,573,638.24
OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

BI i % I j % San Francisco, CA 94111
* A RAL Tel: (415) 248-2200

THE AMVONA FUND, LP

 

S8d-9Z64b1L-AD-B1 ‘ON @SED “SSeW “CU! J9PIC 8AI}09}01q4 0} JOSIGnS

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

Z€L0000SWdr

$¥2Z00000-3-LIT-D3S-d0udd3
$%Z0000-3-D9DINdf-D4S

Tora
STATEMENT PERIOD
August 1 - August 29,2014

ACCOUNT NUMBER

Transaction Detail (continued)

LAST STATEMENT July 31, 2014

INVESTMENT ACTIVITY (Continued)

 

TTLEMENT TRADE

DATE DATE TRANSACTION DESCRIPTION SYMBO! CUSIP QUANTITY DEBIT AMOUNT CREDIT AMOUNT

   

08/29/14 08/26/14 BOUGHT LIGAND PHARMACEUTICALS INC 51,87000 181,571.25
AVG PRICE SHOWN-DETAILS ON REQ
BIIG Ticket Charge
on the trade is the Broker Fee
COVER SHORT.
BRK ALIAS:BEST
Sd-9Z61L-A0-8L ‘ON @SED “SSEW “CG Ul JEPIC 2ADE}01g 0} J9eIqns

060200000-3-LIT-D3S-d0ud3
0600000-3-D9INdi-94S

OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

BI % I j * San Francisco, CA 94111
6 kul Tel: (415) 248-2200

 

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

S8zO000SWdr

Month End Closing Method: FIFO

What’s In This Statement

FINANCIAl SUMIMALY........seceseeresesesessensneeeneeesseececaneesceneesaeseneanens oe
THE AMVONA FUND, LP
225 CEDAR HILL STREET
TraNsactiOn Detall.......sssssssssesseemssisen reeves sesseensesnssny vesveseesstsaseaees® SUITE 200
MARLBOROUGH MA 01752-5900

Your Portfolio HOIAINgS......c.esccsessecsssesesssessesscsenseesee ces seaecassaesenne

Trades Executed Pending Settlement.........c0:cusesecssecsseesen 14

YOU MCSSAQCS ou sseessssesecesscses essen secs csneststetenceneesasenesesneecens 1

Market Value of Your Portfolio

Your Portfolio at a Glance

CLEARING AGENT: J.P. MORGAN CLEARING CORP

THE AMVONA FUND, LP

STATEMENT PERIOD
August 30 - September 30, 2014

ACCOUNT NUMBER

LAST STATEMENT August 29, 2014

 

3 CHASE METROTECH CENTER, BROOKLYN, NY 11245 SPC This summary is for informational purposes only. It is not intended as a tax document.
<« This statement should be retained for your records. See reverse side for important information.
OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

BI i % I j % San Francisco, CA 94111
* A RAL Tel: (415) 248-2200

THE AMVONA FUND, LP

 

S8d-9Z64b1L-AD-B1 ‘ON @SED “SSeW “CU! J9PIC 8AI}09}01q4 0} JOSIGnS

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

68Z0000SWdr

¥60Z00000-3-LIT-D3S-d0ud3
¥600000-3-D9INdf-D4S

5 of 18

STATEMENT PERIOD
August 30 - September 30, 2014

ACCOUNT NUMBER

Your Portfolio Holdings (continued)

LAST STATEMENT August 29, 2014

Equities & Options (Continued)

ACCT MARKET ESTIMATED ESTIMATED
DESCRIPTION SYMBOL/CUSIP TYPE QUANTITY PRICE VALUE ANNUAL INCOME YIELD (%)

 

LIGAND PHARMACEUTICALS = INC LGND SHRI -31,507 46.9900 -1,4B0,514

 
Sd-9Z61L-A0-8L ‘ON @SED “SSEW “CG Ul JEPIC 2ADE}01g 0} J9eIqns

XX-XXXXXXX-3-LIT-D3S-d0udd3
6120000-3-D9DINdi-94S

BTIG, LLC

OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

San Francisco, CA 94111

Tel: (415) 248-2200

 

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

S9ZO000SINdr

What’s In This Statement

FINANCIAL SUMIMALY........00cseeessecsesssees snesneee ceases eecancas snssnsaneetanean ee
Your Portfolio HOIAINgS.......0sccsessecsssesesssesseeseseniersee ces seaeeaseneseene
TY EPSACH ONT DOOR sccssesececccssesssemasione seesssen vosrnsessoasess soessssest ssessense
Trades Executed Pending Settlement.........c:cssscess senses

YOU MOSSAGCS ..asseesscsesecnssnsesessessene secs ceneaseetescenensassnneseaneneaes

Your Portfolio at a Glance

CLEARING AGENT: J.P. MORGAN CLEARING CORP
3 CHASE METROTECH CENTER, BROOKLYN, NY 11245

THE AMVONA FUND, LP
225 CEDAR HILL STREET
6 SUITE 200
MARLBOROUGH MA 01752-5900

20

Month End Closing Method: FIFO

Market Value of Your Portfolio

THE AMVONA FUND, LP

STATEMENT PERIOD
October 1 - October 31,2014

ACCOUNT NUMBER

LAST STATEMENT September 30, 2014

 

SPC This summary is for informational purposes only. It is not intended as a tax document.
<« This statement should be retained for your records. See reverse side for important information.
OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

BI i % I j % San Francisco, CA 94111
* A RAL Tel: (415) 248-2200

THE AMVONA FUND, LP

 

S8d-9Z64b1L-AD-B1 ‘ON @SED “SSeW “CU! J9PIC 8AI}09}01q4 0} JOSIGnS

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

69Z0000SWdr

€22Z00000-3-LIT7D4S-dOwdd3
€2Z0000°3-D9INd[-94S

5 of 20

STATEMENT PERIOD
October 1 - October 31,2014

ACCOUNT NUMBER

Your Portfolio Holdings (continued)

LAST STATEMENT September 30, 2014

Equities & Options (Continued)

ACCT MARKET ESTIMATED ESTIMATED
DESCRIPTION SYMBOL/CUSIP TYPE QUANTITY PRIC VALUE ANNUAL INCOME YIELD (%)

 

LIGAND PHARMACEUTICALS = INC LGND SHRI -117 55.2700 -6,467

 
Sd-9Z61L-A0-8L ‘ON @SED “SSEW “CG Ul JEPIC 2ADE}01g 0} J9eIqns

0£2200000-3-LIT-D3S-d0udd3
0€Z0000°3-D9INdi-94S

OFFICE SERVICING YOUR ACCOUNT
600 Montgomery St.

BI % I j * San Francisco, CA 94111
6 kul Tel: (415) 248-2200

THE AMVONA FUND, LP

 

SLOz ‘Le ysnBny uo DoW Aq peonpolg
JOWdr AP GALSANOAY LNAWLVSYL IWILNSGISNOO

9ZZ0000SWdr

12 of 20

Transaction Detail (continued)

INVESTMENT ACTIVITY (Continued)

SETTLEMENT TRADE
DATE DATE TRANSACTION DESCRIPTION SYMBOLICUSIP
10/16/14 10/10/14 BOUGHT LIGAND PHARMACEUTICALS INC LGND

AVG PRICE SHOWN-DETAILS ON REQ

BTIG Ticket Charge

on the trade is the Broker Fee

COVER SHORT

BRK ALIAS:BEST

10/16/14 =10/13/14 BOUGHT LIGAND PHARMACEUTICALS INC LGND
AVG PRICE SHOWN-DETAILS ON REQ
BIIG Ticket Charge
on the trade is the Broker Fee
COVER SHORT.
BRK ALIAS:BEST

10/16/14 10/1314 SOLD LIGAND PHARMACEUTICALS INC LGND
AVG PRICE SHOWN-DETAILS ON REQ
BIIG Ticket Charge
on the trade is the Broker Fee
SHORT,
BRK ALIAS:BEST

STATEMENT PERIOD
October 1 - October 31,2014

ACCOUNT NUMBER

LAST STATEMENT September 30, 2014

QUANTITY PRICE DEBIT AMOUNT CREDIT AMOUNT
14,673 44.39580 651,529.62

24,884 44,71550 1,112,887.13

8,167 44,08000 359,932.15

 
